ITEMID: 001-5197
LANGUAGEISOCODE: ENG
RESPONDENT: DNK
BRANCH: ADMISSIBILITY
DATE: 2000
DOCNAME: SCHRIEDER v. DENMARK
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: The applicant is a Polish citizen, born in 1964. He resides in Copenhagen.

The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant was arrested on 30 November 1990 and charged with rape allegedly committed earlier the same day. On 1 December 1990 he was given a statutory hearing before the City Court of Copenhagen (Københavns Byret) during which the applicant was represented by counsel (N). Following this hearing the court decided to remand the applicant in custody for 13 days.
On 14 December 1990 the applicant was released by the City Court whereas the charge against him was upheld.
During the period from the arrest until March 1991 the police investigated the case. The police interrogated the applicant and interviewed the victim and various witnesses. Furthermore, the police carried out technical examinations at the scene of the crime and collected various technical declarations concerning a number of effects connected with the crime. Examinations were also carried out of the applicant’s and victim’s bodies to ascertain traces, if any, deriving from the crime.
An indictment was drawn up on 4 March 1991 and the case was set down for trial by the City Court of Copenhagen on 27 May 1991. However, the police did not succeed in serving the indictment on the applicant and it appears from the court records of the court session on 27 May that the court had been notified by telephone that the applicant was hospitalised in Poland. The case was therefore adjourned pending another summons.
The case was then set down for trial on 27 November 1991. However, the police did not succeed in serving the indictment on the applicant, informing him of the time of the trial. Despite various investigations carried out by the police it was not possible for the police to establish the applicant’s whereabouts. It appears from the court records of the session on 27 November 1991 before the City Court that the judge decided to adjourn the case pending determination of the applicant’s residence.
Concurrently another case against the applicant was pending, in which he was charged with, and wanted in connection with, a large number of offences against property committed together with others. On 16 August 1991 City Court of Copenhagen had ordered the applicant, among others, to be remanded in custody as there was a strong suspicion that he had committed offences against property. The applicant was not present at the hearing, and the public prosecutor stated that the suspects, among them the applicant, were probably to be found in Poland. In its decision the court emphasised, inter alia, the lack of ties with Denmark of the suspects, including the applicant, and the contradictory statements made by the suspects. It appears from the decision of the court that the suspects were to be brought before the court within the 24 hours from being brought to Denmark. The warrant for the arrest which was issued did not, however, concern the rape offence against the applicant.
On 17 January 1992 the applicant was apprehended at the border crossing at Frankfurt/Oder in Germany. He was arrested on the ground of an expected Danish request for extradition. On the same date, Interpol in Germany (Wiesbaden) notified Interpol in Denmark (Copenhagen) thereof, and thus the Danish authorities received notice of the apprehension.
A new warrant of arrest was issued on 22 January 1992. It appears from this that the applicant was to be taken into custody and brought before the court within 24 hours from being brought to Denmark. Also this warrant related to the offences against property only and did not concern the rape offence.
On the same day the Copenhagen police requested the Ministry of Justice to make a request for extradition of the applicant for prosecution in Denmark. In that connection, the police stated that he was provisionally charged with theft, forgery, assisting in forgery and rape.
On 29 January 1992 the Danish Ministry of Justice submitted their request for extradition to the German Ministry of Justice. It appears from the letter submitted to the German authorities that the applicant was provisionally charged with theft, forgery, assisting in forgery and rape.
On 22 February 1992 the German authorities requested further information for their processing of the extradition case, including the rape case.
On 6 March 1992 the Danish Ministry of Justice replied, giving an account of the case, including the rape offence. The Ministry of Justice requested that the extradition also include the rape offence although the warrant of arrest of 22 January 1992 from the City Court of Copenhagen did not include this offence. In that connection the Ministry of Justice stated that the applicant had been provisionally charged with rape and held in custody on the basis of that charge. The Ministry of Justice stated further that under Danish law extradition for prosecution for several offences could be effected although a warrant of arrest concerned only one of the offences charged. Moreover, the Ministry of Justice maintained that Section 12 § 2 (a) of the Convention on Extradition was to be construed accordingly.
On 29 April 1992 the German Ministry of Justice granted the request for extradition in so far as it concerned the offences against property, but not in so far as it concerned the rape offence, as the German authorities found that the conditions of the Convention on Extradition were not satisfied in respect of this offence.
During the period from the apprehension in Germany on 17 January 1992 until 18 May 1992 the applicant was detained in Germany with a view to extradition for prosecution in Denmark. While he was detained in Germany the respondent Government submit that the applicant had contact with his defence counsel in the rape case, N. According to a letter from counsel, the applicant had expressed a desire for extradition to Denmark as quickly as possible so that he could appear in the criminal case. The applicant denies that he had any contact with N during his imprisonment in Germany.
The applicant was extradited to Denmark on 18 May 1992 for prosecution of the offences against property. By judgment of 8 September 1992 by the City Court of Copenhagen, he was found guilty thereof and sentenced to imprisonment for 1 year and 6 months.
On 12 November 1992 the Copenhagen police requested the City Court to suspend the rape case until it could be resumed pursuant to Section 14 § 1 (b) of the European Convention on Extradition. The police stated that the reason for this was that the German authorities had refused extradition for prosecution of the rape offence. The police consequently requested a provisional conclusion of the case by the court and an award of fees to counsel.
On 20 November 1992 the City Court adjourned the case. The court awarded a fee of DKK 3,800 plus VAT to the assigned counsel, N, who had previously been awarded a fee of DKK 7,500 plus VAT on 27 November 1991. These amounts were to be provisionally covered by the Treasury.
The applicant was released on parole on 15 January 1993 with a two-year probation period as concerns a residual sentence of 182 days. There were no special conditions for the release on parole preventing the applicant from leaving the country immediately.
On 2 February 1995 the Copenhagen police resumed the rape case and recommended the District Public Prosecutor for Copenhagen to drop it on the ground of insufficient evidence. The police maintained that more than 4 years had passed since the time of the offence, and that it was presumed that the statements which would be made during a trial would hardly be able to form a basis for conviction.
However, on 8 March 1995 the District Public Prosecutor for Copenhagen decided that prosecution in the case should proceed due to the nature of the offence.
Thus, on 13 March 1995 the case was again forwarded to the City Court of Copenhagen. The Copenhagen police requested that the case be set down for trial quickly. The case was set down for trial on 15 May 1995.
The indictment was served on the applicant on 2 May 1995.
On 15 May 1995 the applicant’s case was heard by the City Court of Copenhagen. The court decided to appoint a new defence counsel, J, to the applicant. During the trial the applicant and 4 witnesses were heard. In addition to other documentary evidence a report prepared by the Legal Pathology Institute (Retspatologisk Institut) was read out in court. Following an evaluation of the available evidence the applicant was found guilty of the charge brought against him. He was sentenced to 1 year’s imprisonment. It appears from the judgment that the applicant was ordered to pay costs, including a fee of DKK 10,000 plus VAT to the appointed counsel, J. It further appears from the judgment that the fees of DKK 7,500 plus VAT and DKK 3,800 plus VAT awarded to the previously assigned counsel, N, and provisionally covered by the Treasury, were to be finally covered by the applicant.
The applicant appealed against the conviction, claiming acquittal, and by notice of appeal of 29 May 1995 the public prosecutor counter-appealed the sentence, claiming a more severe sentence.
On 19 July 1995 the High Court of Eastern Denmark (Østre Landsret) received an extract of the case from the public prosecutor, and on 7 August 1995 the High Court notified the public prosecutor and the defence counsel that the trial had been set down for 16 October 1995.
On 16 October 1995 the case was tried by the High Court. During the proceedings the applicant was heard as well as 3 of the witnesses from the City Court proceedings. The statement of the fourth witness was read out in the court. Furthermore, an additional witness was heard. On the basis thereof the High Court, which pronounced judgment immediately following the trial, upheld the judgment of the City Court of Copenhagen. The applicant was ordered to pay the costs before the High Court.
On 25 October 1995 the applicant petitioned the Ministry of Justice for leave to appeal to the Supreme Court (Højesteret).
The opinion of the public prosecution on this petition was presented to the applicant on 5 January 1996.
By letters of 22 January and 7 February 1996 the applicant submitted his supplementary comments on the matter.
On 27 February 1996 the Ministry of Justice rejected the request for leave to appeal.
